Exhibit 10.20
Execution Version
SHAREHOLDERS AGREEMENT
between
TTM TECHNOLOGIES, INC.,
MEADVILLE HOLDINGS LIMITED,
SU SIH (BVI) LIMITED,
TANG HSIANG CHIEN,
TANG CHUNG YEN, TOM (solely for the purposes of Sections 2.1(g),
2.2(a), 2.2(e), 2.3, 5.1, 5.2, 5.3, 5.7, 5.10, 5.18 and 5.21)
and
TANG YING MING, MAI (solely for the purposes of Sections 2.1(g),
2.2(a), 2.2(e), 2.3, 5.1, 5.2, 5.3, 5.7, 5.10, 5.18 and 5.21)
 
Dated as of April 9, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
Section 1.1. Certain Defined Terms
    2  
Section 1.2. Other Defined Terms
    9  
Section 1.3. Other Definitional Provisions
    10  
 
       
ARTICLE II SHARE OWNERSHIP
    10  
 
       
Section 2.1. Acquisition of Additional Securities
    10  
Section 2.2. Prohibition of Certain Actions
    12  
Section 2.3. Special Security Agreement
    14  
 
       
ARTICLE III TRANSFER RESTRICTIONS
    15  
 
       
Section 3.1. General Transfer Restrictions
    15  
Section 3.2. Specific Restrictions on Transfer
    15  
Section 3.3. Other Capital Stock
    17  
Section 3.4. Distribution of Company Common Stock
    18  
 
       
ARTICLE IV CORPORATE GOVERNANCE
    18  
 
       
Section 4.1. Company Board Representation
    18  
Section 4.2. Company Board Committee Representation
    22  
Section 4.3. Board Representation of Asian Holdco and Asian PCB Entities;
Governance
    22  
Section 4.4. Vote Required for Board Action; Board Quorum
    26  
Section 4.5. Voting Arrangements
    26  
 
       
ARTICLE V MISCELLANEOUS
    28  
 
       
Section 5.1. Non-Contravention
    28  
Section 5.2. Non-Compete
    29  
Section 5.3. Non-Solicitation
    30  
Section 5.4. Termination
    30  
Section 5.5. Representations of the Company
    31  
Section 5.6. Representations of the Principal Shareholders
    31  
Section 5.7. Representations of Mr. Tang and the Tang Siblings
    31  
Section 5.8. Ownership Information
    31  
Section 5.9. Savings Clause
    32  
Section 5.10. Amendment and Waiver
    32  
Section 5.11. Severability
    32  
Section 5.12. Entire Agreement
    32  
Section 5.13. Successors and Assigns
    32  

i 



--------------------------------------------------------------------------------



 



              Page  
Section 5.14. Counterparts
    33  
Section 5.15. Remedies
    33  
Section 5.16. Notices
    33  
Section 5.17. Governing Law
    35  
Section 5.18. Consent to Jurisdiction
    35  
Section 5.19. Shareholder Capacity
    37  
Section 5.20. Methodology for Calculations
    37  
Section 5.21. Further Assurances
    37  

ii 



--------------------------------------------------------------------------------



 



SHAREHOLDERS AGREEMENT
     THIS SHAREHOLDERS AGREEMENT dated April 9, 2010, among (i) TTM
Technologies, Inc., a Delaware corporation (the “Company”), Meadville Holdings
Limited, an exempted company incorporated under the laws of the Cayman Islands
with limited liability (“Seller Parent”), (ii) Tang Hsiang Chien, an individual
residing at Flat 6B, 20 Fa Po Street, Yau Yat Chuen, Kowloon, Hong Kong
(“Mr. Tang”), (iii) Su Sih (BVI) Limited, a corporation organized under the laws
of the British Virgin Islands (“SSL”) and wholly owned by Mr. Tang, (iv) Tang
Chung Yen, Tom, an individual residing at House 58, Sunderland, 1 Hereford Road,
Kowloon Tong, Kowloon, Hong Kong, and the son of Mr. Tang (“Tom Tang”), and
(v) Tang Ying Ming, Mai, an individual residing at Flat B, 6th Floor, 20 Fa Po
Street, Yau Yat Chuen, Kowloon, Hong Kong, and the daughter of Mr. Tang (“Mai
Tang” and, together with Tom Tang, the “Tang Siblings”) (such Tang Siblings,
solely for the purposes of Sections 2.1(g), 2.2(a), 2.2(e), 2.3 5.1, 5.2, 5.3,
5.7, 5.10, 5.18 and 5.21).
WITNESSETH:
     WHEREAS, the Company and certain of its wholly owned Subsidiaries, Seller
Parent, MTG Investment (BVI) Limited, a corporation organized under the laws of
the British Virgin Islands (“Seller”) and a wholly owned Subsidiary of Seller
Parent, and certain other parties have entered into a Stock Purchase Agreement
dated November 16, 2009 (the “Stock Purchase Agreement”), pursuant to which,
(i) on the date hereof (the “Closing Date”), Seller has sold and transferred to
TTM Hong Kong Limited, a corporation organized under the laws of the Hong Kong
Special Administrative Region of the People’s Republic of China (“Buyer” or
“Asian Holdco”) and an indirect wholly owned Subsidiary of the Company, all of
the issued and outstanding Capital Stock of each of: (i) MTG Management
(BVI) Limited, a company incorporated under the laws of the British Virgin
Islands and a direct wholly owned Subsidiary of Seller, (ii) MTG PCB
(BVI) Limited, a company incorporated under the laws of the British Virgin
Islands and a direct wholly owned Subsidiary of Seller, (iii) MTG (PCB) No. 2
(BVI) Limited, a company incorporated under the laws of the British Virgin
Islands and a direct wholly owned Subsidiary of Seller, and (iv) MTG Flex
(BVI) Limited, a company incorporated under the laws of the British Virgin
Islands and a direct wholly owned Subsidiary of Seller (each, a “Transferred
Entity” and collectively, the “Transferred Entities”);
     WHEREAS, as partial consideration for the purchase of the Transferred
Entities, the Company has issued to Seller 36,334,000 shares of Company Common
Stock, subject to adjustment pursuant to Section 2.6 of the Stock Purchase
Agreement (the “Equity Consideration”), representing 45.7% of the outstanding
Company Common Stock, assuming no additional new issuances, buy backs or
cancellation of shares of the Company Common Stock outstanding from the date of
the Stock Purchase Agreement;
     WHEREAS, pursuant to the Stock Purchase Agreement, Seller Parent shall
(A) in accordance with the terms described in the Circular and Applicable Law,
distribute all or a portion of the Equity Consideration by way of dividend or
other distribution from Seller Parent to its shareholders, with Mr. Tang (in his
personal capacity and his capacity as the trustee of the Tang Family Trust) and
TMIL directing the Company Common Stock entitled to be received by them from
such distribution be transferred to and registered in the name of and
distributed to SSL (the

 



--------------------------------------------------------------------------------



 



date of such distribution, the “Effective Date”) and (B) sell the remaining
portion of the Equity Consideration (the “Sell-Down”) in accordance with the
plan of distribution included as an exhibit to the Sell-Down Registration Rights
Agreement (as defined in the Stock Purchase Agreement) and distribute the net
cash proceeds therefrom to the shareholders of Seller Parent;
     WHEREAS, pursuant to the distribution set forth in the immediately
preceding recital, SSL is expected to hold of record, and Mr. Tang is expected
to Beneficially Own, on the Effective Date, approximately 26,225,000 shares of
the Company Common Stock, representing 33.0% of the Company’s outstanding Common
Stock, assuming no new issuances (other than the Equity Consideration), buy
backs or cancellation of shares of the Company Common Stock outstanding from the
date of the Stock Purchase Agreement, together with such additional shares of
outstanding Company Common Stock (the “Buy-In Shares”) (not to exceed 5,000,000
shares of Company Common Stock, representing 6.3% of the Company’s outstanding
Common Stock, assuming no new issuances (other than the Equity Consideration),
buy backs or cancellation of shares of the Company Common Stock outstanding from
the date of the Stock Purchase Agreement (the “Maximum Buy-In Shares”)) the
Principal Shareholders or their Affiliates may purchase in the Sell-Down, it
being acknowledged that the number of shares set forth herein shall be adjusted
in the same manner as the Equity Consideration is adjusted pursuant to
Section 2.6 of the Stock Purchase Agreement; and
     WHEREAS, the parties hereto desire to establish certain restrictions and
limitations with respect to the shares of Company Common Stock to be
Beneficially Owned by the Principal Shareholders and their respective Affiliates
from and after the Closing Date, as well as certain restrictions and limitations
on the Beneficial Ownership by the Principal Shareholders and their respective
Affiliates of Capital Stock of the Company, and to further establish certain
further arrangements with respect to voting and corporate governance matters
involving the Company and certain of its Subsidiaries, all as hereinafter set
forth.
     NOW, THEREFORE, in consideration of the mutual premises and of the
covenants and undertakings hereinafter set forth, the parties hereto, intending
to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, and, with
respect to a natural Person, shall also include the spouse and minor children of
such natural Person who share a household with such natural Person, together
with any other Person controlled by them and any revocable trust settled by them
or any trust of which such Person is a trustee.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this Shareholders Agreement, as it hereafter may be
amended, supplemented, restated or modified from time to time in accordance with
Section 5.10 hereto.
     “Applicable Law” means all domestic and foreign federal, state and local
statutes, laws, ordinances, rules, administrative codes, administrative
interpretations, regulations, orders, writs, injunctions, directives, judgments,
decrees, policies, ordinances, decisions, guidelines and other requirements or
stock exchange listing rules (including those of the Commission and any national
securities exchange on which the Company Common Stock is listed for trading or
included for quotation) applicable to any of the parties to this Agreement or
any of their respective Affiliates (or their respective properties or assets).
     “Asian PCB Entities” means any Transferred Entity, any Subsidiary of a
Transferred Entity, and any other Subsidiary of the Company that conducts or is
otherwise engaged (whether alone or together with other Subsidiaries) in Asia in
the business of printed circuit boards.
     “Beneficial Ownership” by a Person of any securities means ownership by any
Person who directly, or indirectly through any contract, agreement, arrangement,
understanding, plan, commitment, relationship or otherwise, has or shares
(i) voting power, which includes the power to vote, or to direct, influence or
cause the voting, of such security, and/or (ii) dispositive power, which
includes the power to dispose, or to direct, influence or cause the disposition,
of such security; and the use in this Agreement of such term (and all
correlative terms as referred to in the last sentence of this definition) shall
be interpreted in accordance with Rule 13d-3 under the Exchange Act
(irrespective of whether the right to acquire any securities, or any right
thereto or interest therein, is exercisable immediately or only after the
passage of time, including the passage of time in excess of 60 days, the
satisfaction of any conditions, the occurrence of any event, or any combination
of the foregoing). The terms “Beneficial Owner,” “Beneficially Own” and
“Beneficially Owned” shall have meanings correlative to “Beneficial Ownership.”
     “Board” means the Board of Directors of the Company, as the same on the
Closing Date, or at any time thereafter, is constituted in accordance with
Applicable Law, the Certificate of Incorporation and the Bylaws.
     “Business Combination” means (A) any form of business combination or
similar transaction involving the Company or any Affiliate thereof, including,
without limitation, a merger, amalgamation, sale, acquisition, joint venture,
consolidation, direct share exchange or tender or exchange offer, (B) any form
of restructuring, reorganization, recapitalization or similar transaction with
respect to the Company or any Affiliate thereof, and (C) any acquisition, sale,
disposition, lease, distribution, encumbrance, mortgage, pledge, liquidation or
exchange of the assets of the Company or any Affiliate thereof comprising a line
of business, business segment or division or going concern; in the case of
clauses (A) and (B) above, irrespective of whether the Company or any Affiliate
of the Company is the surviving or resulting entity of any such transaction and
irrespective of whether any Capital Stock of the Company or any Affiliate of the
Company is converted into or exchanged for cash, securities or any other
property in any such transaction.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day that is either not (i) a Saturday, a Sunday or
other day on which banks are required or authorized by law to be closed in New
York City or (ii) a Saturday, a Sunday or other day on which banks in Hong Kong
are not open for general banking business, or a day on which a tropical cyclone
warning No. 8 or above or a “black rainstorm warning signal” is hoisted in Hong
Kong at any time between 9:00 a.m. and 5:00 p.m.
     “Buyer Benefit and Compensation Arrangement” shall have the meaning given
to such term in the Stock Purchase Agreement.
     “Bylaws” means the Second Amended and Restated Bylaws of the Company, as in
effect immediately following the Closing Date and as the same thereafter may be
amended, supplemented, restated or otherwise modified from time to time.
     “Capital Stock” means, with respect to any Person at any time, any and all
shares, equity interests, rights to share in capital surplus or profits or
receive a distribution of assets upon liquidation or dissolution, or other
equivalents (however designated or classified, whether voting or non-voting) of
capital stock, partnership interests (whether general or limited), limited
liability company interests or units, member interests or equivalent ownership
interests in or issued by such Person, and any and all warrants, options or
other securities exercisable or exchangeable for, or convertible into, any of
the foregoing.
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as in effect immediately following the Closing Date and as the same
thereafter may be amended, supplemented, restated or otherwise modified from
time to time.
     “Change of Control Event” means the occurrence of the following event:
     (i) any Person (other than the Principal Shareholders or their respective
Affiliates) or a Group (whose members do not include any Principal Shareholders
or any of their respective Affiliates) is or becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the Voting Securities of the Company;
and
     (ii) such Person or Group uses the votes attached to its Voting Securities
to cause the individuals who on the date hereof constituted the Board, together
with any Directors whose nomination by the Board was approved by a vote of
either a majority of the Directors on the date hereof or by a majority of the
then Directors whose nomination was previously so approved, to cease to
constitute a majority of the board of directors of the Company; and
     (iii) the Principal Shareholders shall have voted the Voting Securities
Beneficially Owned by them (to the extent permitted under this Agreement)
against any transaction or approval brought before the holders of Company Common
Stock pursuant to which such Person or Group acquired Beneficial Ownership of
35% or more of the Voting Securities of the Company or (to the extent permitted
under this Agreement) against the election of any Director proposed or nominated
by such Person or Group.
     “Closing Period” means the period commencing on the Closing Date and
expiring upon the distribution of Company Common Stock on the Effective Date.

4



--------------------------------------------------------------------------------



 



     “Commission” means the United States Securities and Exchange Commission.
     “Company Common Stock” means the shares of common stock, $0.001 par value
per share, of the Company, and any securities (or rights thereto or interests
therein) issued in respect thereof, or in substitution therefor, pursuant to any
stock split, dividend, subdivision or combination, or pursuant to any
reclassification, recapitalization, reorganization, merger, consolidation, share
exchange or other similar transaction involving the Company and authorized and
approved by the Board.
     “control” (including the correlative terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession directly, or indirectly through the ownership
of voting securities, as trustee or executor, by contract, or by any other means
whatsoever, of the power to direct or cause the direction of the policies or
management of a Person; provided, that with respect to any Person who is a
natural Person, the following Persons (to the extent there is no agreement,
plan, understanding or arrangement in effect that evidences or contemplates a
control relationship) shall be deemed not to be controlled by such Person: (i) a
parent of such natural Person, (ii) a sibling of such natural Person, (iii) an
adult child not sharing a residence with such natural Person and (iv) an entity
(x) for which such natural Person serves solely as a director and not as an
officer or employee and (y) in which such natural Person Beneficially Owns less
than 10% of any class of voting equity securities.
     “Credit Agreement” means the credit agreement dated November 16, 2009
between (i) Meadville Enterprises (HK) Limited, Mica-Ava China Limited, Oriental
Printed Circuits Limited, MTG (PCB) No.2 (BVI) Limited and OPC Manufacturing
Limited as borrowers; (ii) the parties named therein as the original guarantors;
(iii) The Hongkong and Shanghai Banking Corporation Limited as coordinator;
(iv) the financial institutions named therein as the original lenders; (v) Citic
Ka Wah Bank Limited named therein as the issuing bank; (vi) The Hongkong and
Shanghai Banking Corporation Limited Company named therein as the facility
agent; (vii) Hang Seng Bank Limited named therein as the security trustee;
(viii) Standard Chartered Bank (Hong Kong) Limited named therein as security
agent; and (ix) The Hongkong and Shanghai Banking Corporation Limited named
therein as the factoring agent in relation to a US$582,500,000 credit facility.
     “DGCL” means the General Corporation Law of the State of Delaware, as
amended.
     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of, or Person with observer rights in respect of, the
Board), and any reference in this Agreement to “a majority of the Directors”
means a majority of the Directors assuming that there are no vacancies or
unfilled directorships on the Board.
     “Effective Period” means all times from and after the Closing Date until
the termination of this Agreement as provided in Section 5.4.
     “Equity Rights” shall have the meaning given to such term in the Stock
Purchase Agreement.

5



--------------------------------------------------------------------------------



 



     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the Commission thereunder
from time to time (or under any successor statute).
     “Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange
Act.
     “Lock-Up Period” means the period beginning on the Effective Date and
ending on the 18-month anniversary thereof.
     “Maximum Unrestricted Voting Percentage” means, on any date, with respect
to the Principal Shareholders and their respective Affiliates, shares of Company
Common Stock having 23% of the Total Voting Power.
     “Organizational Documents” means, with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws or bye-laws, as the case
may be; with respect to any Person that is a partnership, its certificate of
partnership and partnership agreement; with respect to any Person that is a
limited liability company, its certificate of formation and limited liability
company or operating agreement; with respect to any Person that is a trust or
other entity, its declaration or agreement of trust or other constituent
document; and with respect to any other Person, its comparable organizational
and constituent documents, in each case, as the same may be amended or restated.
     “Outside Directors” shall mean the “Outside Directors” (as defined in the
Special Security Agreement) who are approved by U.S. Defense Security Service as
satisfying the appropriate U.S. DoD personnel security requirements and the
applicable provisions of the Special Security Agreement, are members of the
Government Security Committee of the Board, and whose appointments to the Board
are required by the terms of the Special Security Agreement. For the avoidance
of doubt, Outside Directors shall in no event include Directors whose service on
the Board commenced prior to the date of the Special Security Agreement, or any
successor to such Directors
     “Percentage Ownership Cap” means, on any date, with respect to the
Principal Shareholders and their respective Affiliates, a percentage represented
by the fraction, (i) the numerator of which is the sum of (x) the number of
shares of the Company Common Stock Beneficially Owned by the Principal
Shareholders on the Closing Date; and (y) the number of Buy-In Shares acquired
by the Principal Shareholders in the Sell-Down; and (ii) the denominator of
which shall be the total number of shares of the Company Common Stock
outstanding on the Closing Date.
     “Person” means any individual, corporation, limited liability company,
limited or general partnership, association, joint-stock company, trust,
unincorporated organization, other entity, or government or any agency or
political subdivision thereof.
     “Principal Shareholders” means, on any date, Mr. Tang, and (i) any other
Affiliate of Mr. Tang or (i) any of the Tang Siblings or their respective
Affiliates, in each case which is a

6



--------------------------------------------------------------------------------



 



holder of record of Company Common Stock from time to time and becomes a party
to this Agreement pursuant to Section 3.2(g) including, on the Effective Date,
SSL.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated by the Commission thereunder
from time to time (or any successor statute).
     “Sell-Down Registration Rights Agreement” has the meaning given to such
term in the Stock Purchase Agreement.
     “Seller Parent Shares” means the shares of par value of HK$0.01 each in the
share capital of Seller Parent.
     “Special Security Agreement” means the Special Security Agreement to be
entered into by and among Mr. Tang, SSL, the Company and the U.S. DoD, and any
agreement that may be entered into to replace, modify or amend such agreement as
required by the U.S. DoD.
     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated (i) of which such Person or
any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person, do not represent a majority of the voting or
equivalent interests in such partnership), or (ii) (x) a majority of the Capital
Stock of which is directly or indirectly owned or controlled by such Person or
by any one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries or (y) the Capital Stock of which is directly or indirectly owned
or controlled by such Person or by any one or more of its Subsidiaries or by
such Person and one or more of its Subsidiaries and have by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization.
     “Tang Family Trust” means The Mein et Moi Trust, a discretionary trust
established under the laws of the Island of Jersey, which Mr. Tang is the sole
trustee thereof.
     “Third Party Tender Offer” means a bona fide offer commenced and conducted
in accordance with Regulation 14D or 14E under the Exchange Act, by a Person
(other than a Principal Shareholder or any of its Affiliates, or the Company or
any of its Affiliates, or any Group that includes as a member thereof a
Principal Shareholder or any of its Affiliates) to purchase or exchange for
cash, securities and/or any other property all of the then outstanding Company
Common Stock.
     “TMIL” means Top Mix Investments Limited, a corporation organized under the
laws of the British Virgin Islands.
     “Total Voting Power” means, on any date, the total number of votes
represented by, and entitled to be cast by holders of, outstanding Voting
Securities determined in accordance with Section 5.20.

7



--------------------------------------------------------------------------------



 



     “Transfer” (including the correlative terms “Transferring,” “Transferee”
and “Transferred”) means the direct or indirect sale, transfer, assignment,
pledge, conveyance, encumbrance, hypothecation or other disposition (whether by
operation of law, by means of foreclosure or otherwise, whether or not for
consideration, and whether voluntarily or involuntarily), or the entry into any
contract, agreement, arrangement, understanding, plan, commitment or
relationship with respect to the sale, transfer, assignment, pledge, conveyance,
encumbrance, hypothecation or other disposition (whether by operation of law or
otherwise, whether or not for consideration and whether voluntarily or
involuntarily), of any Capital Stock of the Company or any interest in or right
to any Capital Stock of the Company; provided, that for purposes of this
Agreement, the term Transfer also shall include the transfer (including, without
limitation, by way of sale, disposition or any other means) to a third party of
an Affiliate of any Principal Shareholder, or of such Principal Shareholder’s
interest in an Affiliate, which Beneficially Owns Company Common Stock,
resulting in such Affiliate ceasing to be an Affiliate of any of the Principal
Shareholders.
     “U.S. DoD” means the United States Department of Defense.
     “Voting Securities” means, on any date, the total number of shares of all
classes and series of Capital Stock of the Company which are entitled to vote on
any Company matter (other than solely on matters of class rights), whether
pursuant to Applicable Law, the Certificate of Incorporation, the Bylaws or any
other instrument or agreement, including all securities convertible into, or
exercisable or exchangeable for, such shares of such Capital Stock.
     Section 1.2. Other Defined Terms. The following terms shall have the
meanings defined for such terms in this Agreement in the Sections set forth
below:

      TERM   SECTION
Acquire
  Section 2.1(a)
Asian Holdco
  Preamble
Asian PCB Nominee
  Section 4.3(b)
Asian PCB Nominees
  Section 4.3(b)
Board Asian Holdco Nominee
  Section 4.3(a)
Board Asian Holdco Nominees
  Section 4.3(a)
Buyer
  Preamble
Closing Date
  Preamble
Company
  Preamble
Competing Activity
  Section 5.2
Effective Date
  Preamble
Equity Awards
  Section 2.1(e)
Equity Consideration
  Preamble
Key Employees
  Section 4.3(g)(i)
Mai Tang
  Preamble
Manager
  Section 5.3
Mr. Tang
  Preamble
Post-Closing Dividends
  Section 2.1(f)
Prohibited Actions
  Section 2.2(a)

8



--------------------------------------------------------------------------------



 



      TERM   SECTION
Sell-Down
  Preamble
Seller
  Preamble
Seller Parent
  Preamble
Seller Party Group
  Section 5.2(a)
Shareholder Asian Holdco Nominee
  Section 4.3(a)
Shareholder Asian Holdco Nominees
  Section 4.3(a)
Shareholder Nominee
  Section 4.1(a)
SSL
  Preamble
Stock Purchase Agreement
  Preamble
Tang Siblings
  Preamble
Tom Tang
  Preamble
Transferred Entities
  Preamble
Transferred Entity
  Preamble

     Section 1.3. Other Definitional Provisions. Unless the express context
otherwise requires:
     (a) the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
     (b) the terms defined in the singular have a comparable meaning when used
in the plural and vice versa;
     (c) the terms “Dollars” and “$” mean United States Dollars;
     (d) references in this Agreement to a specific Section, Clause or Schedule
shall refer, respectively, to Sections, Clauses or Schedules of this Agreement;
     (e) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
and
     (f) references in this Agreement to either gender includes the other
gender.
ARTICLE II
SHARE OWNERSHIP
     Section 2.1. Acquisition of Additional Securities.
     (a) Subject to the other provisions of this Section 2.1, each Principal
Shareholder undertakes, covenants and agrees with the Company that, without the
prior written approval of the Board, during the Effective Period, the Principal
Shareholders shall not, directly or indirectly, and they shall not permit any of
their respective Affiliates, directly or indirectly, to acquire, or offer,
propose or agree to acquire, whether by means of open market purchase, privately
negotiated purchase, tender or exchange offer, through the acquisition of
control of

9



--------------------------------------------------------------------------------



 



another Person (whether by way of merger, consolidation, share exchange or
otherwise), by becoming a member of or joining a Group, or otherwise, Beneficial
Ownership (hereinafter, “Acquire”) of:
          (i) any shares of Company Common Stock, if any such shares so
Acquired, when aggregated with all other shares of Company Common Stock then
Beneficially Owned by the Principal Shareholders and their respective
Affiliates, would cause the Beneficial Ownership of Company Common Stock by the
Principal Shareholders and their respective Affiliates to exceed the Percentage
Ownership Cap; and
          (ii) any Capital Stock of the Company not constituting Company Common
Stock (excluding Equity Rights permitted to be Acquired by any employee or
director of the Company pursuant to Section 2.1(e) or (g)(ii) below).
     (b) If at any time during the Effective Period, the Company engages in any
open market share repurchase program (including any such program conducted in
accordance with Rule 10b5-1, Rule 10b-18 and Regulation M under the Exchange
Act) or commences and conducts an issuer self-tender offer or otherwise engages
in any other transaction pursuant to which any Capital Stock of the Company
ceases to be outstanding, and as a result of which the Beneficial Ownership of
Company Common Stock by the Principal Shareholders and their respective
Affiliates exceeds the Percentage Ownership Cap, no such Principal Shareholder
shall be, or be deemed, in violation of Section 2.1(a), or required to Transfer
any Company Common Stock as a result thereof.
     (c) The parties hereto acknowledge and agree that no Principal Shareholder
shall be, or be deemed, in violation of Section 2.1(a) or required to Transfer
any Company Common Stock as a result thereof, to the extent any shares of
Capital Stock of the Company are Acquired by any of the Principal Shareholders
or their respective Affiliates pursuant to a dividend or other distribution of
such securities (including any issuance in connection with a shareholder rights
plan or any rights offering of securities made to the Company’s then existing
shareholders) approved by the Board and made by the Company on a pro rata basis
to (i) all holders of Company Common Stock or (ii) all holders of Company Common
Stock not prohibited by Applicable Law from participation therein.
     (d) Without limiting the generality of Section 2.1(a) of this Agreement,
all Capital Stock of the Company Beneficially Owned by the Principal
Shareholders (to the extent Acquired as described in Section 2.1(c)) and their
respective Affiliates            during the Effective Period shall be subject to
all of the prohibitions and restrictions contained in this Agreement.
     (e) Notwithstanding the foregoing, this Section 2.1 shall not prohibit any
individual Affiliate of the Principal Shareholders who is an employee of the
Company or any of its Subsidiaries from receiving any grants of any Equity
Rights (including restricted stock units, restricted stock or stock options)
from the Company, or from Acquiring any Company Common Stock upon the vesting or
exercise of such Equity Rights, provided that such Equity Rights or Company
Common Stock were issued under a Buyer Benefit and Compensation Arrangement in
the ordinary course of business as part of the compensation of such individual
employee. Any Equity Rights or Company Common Stock Acquired by any individual
Affiliate of the Principal

10



--------------------------------------------------------------------------------



 



Shareholders in accordance with this Section 2.1(e) shall not be counted towards
the calculation of the Percentage Ownership Cap of the Principal Shareholders
for purposes of Section 2.1(a).
     (f) Notwithstanding the foregoing, the prohibitions set forth in this
Section 2.1 shall not be deemed to be violated by (i) Seller Parent holding
shares of the Company Common Stock comprising the Equity Consideration
(including, if applicable, any dividends or other distributions made by the
Company in respect of the Equity Consideration after the Closing Date which are
received by Seller Parent (collectively, “Post-Closing Dividends”)) from the
Closing Date until the Effective Date, or by the Seller Parent holding shares of
Company Common Stock which (together with the Principal Shareholders and their
respective Affiliates) aggregate greater than the Percentage Ownership Cap after
the Effective Date, provided that all such shares of Company Common Stock held
by the Seller Parent are to be sold in the Sell-Down; or (ii) the Acquisition by
the Principal Shareholders or any of their respective Affiliates of up to the
Maximum Buy-In Shares from Seller Parent (or underwriters or placement agents
acquiring such Company Common Stock from Seller Parent for purposes of
distribution ) in any transactions contemplated in the Sell-Down Registration
Rights Agreement, provided that any such Affiliate which prior to such time is
not a Principal Shareholder, becomes a Principal Shareholder in accordance with
Section 3.2(g) at or prior to the time of such Acquisition.
     (g) Each Tang Sibling undertakes, covenants and agrees with the Company
that, without the prior written approval of the Board, during the Effective
Period, the Tang Siblings shall not, directly or indirectly, and they shall not
permit any of their respective Affiliates, directly or indirectly, to Acquire
any shares of Capital Stock of the Company, except (i) in connection with any
Transfer effected in accordance with Section 3.2(g); (ii) in connection with the
receipt of any grants of any Equity Rights (including restricted stock units,
restricted stock or stock options) from the Company, or from Acquiring any
Company Common Stock upon the vesting or exercise of such Equity Rights,
provided that such Equity Rights or Company Common Stock were issued under a
Buyer Benefit and Compensation Arrangement in the ordinary course of business as
part of the compensation of such Tang Sibling as an employee or as a director of
the Company or any of its Subsidiaries; or (iii) any other Acquisition of shares
of Capital Stock of the Company provided that at or prior to the time of such
Acquisition, such Tang Sibling becomes a Principal Shareholder in accordance
with Section 3.2(g), so long as such acquisition does not cause any Principal
Shareholder or their Affiliates to breach Section 2.1(a) through (f) of this
Agreement.
     (h) Any Company Common Stock Acquired by a Tang Sibling in accordance with
Section 2.1(g)(i) or (iii) shall be counted towards the calculation of the
Percentage Ownership Cap of the Principal Shareholders for purposes of
Section 2.1(a). Any Equity Rights or Company Common Stock Acquired by a Tang
Sibling in accordance with Section 2.1(g)(ii) shall not be counted towards the
calculation of the Percentage Ownership Cap of the Principal Shareholders for
purposes of Section 2.1(a).
     Section 2.2. Prohibition of Certain Actions.
     (a) Except as otherwise expressly permitted or required by this Agreement
(including Article IV), during the Effective Period, the Principal Shareholders
and the Tang Siblings shall not directly, or indirectly through one or more
intermediaries or otherwise, and

11



--------------------------------------------------------------------------------



 



shall cause each of their respective Affiliates not to directly, or indirectly
through one or more intermediaries or otherwise (each of the actions referred to
in or contemplated by the following provisions of this Section 2.2(a) being
hereafter referred to as “Prohibited Actions”):
          (i) initiate, make, propose or in any way participate in, or induce,
facilitate or encourage any other Person to initiate, make, propose or in any
way participate in, any “solicitation” of “proxies” (as such terms are defined
or used in Regulation 14A under the Exchange Act) or consents or authorizations
with respect to any Voting Securities, whether subject to or exempt from
Regulation 14A under the Exchange Act, or advise, encourage or influence any
Person (other than any other Principal Shareholder or its Affiliates) with
respect to the voting of any Voting Securities;
          (ii) vote with respect to any proposal made or submitted by any Person
(including any proposal of the type contemplated by Rule 14a-8 under the
Exchange Act, as the same hereafter may be amended, and whether precatory or
binding) that relates to the adoption, modification or repeal of any
anti-takeover or “shark repellent” provision set forth on Schedule 2.2(a)(ii)
hereto;
          (iii) submit to the Company or the Board any proposal or offer with
respect to, or otherwise initiate, make or propose, any Business Combination, to
the extent that such proposal or offer is made public by or on behalf of the
Principal Shareholders or its Affiliates, or is required to be publicly
disclosed under Applicable Law (including through filings under Section 13(d) or
(g), or Section 16 of the Exchange Act (or successor provisions)), or induce,
facilitate or encourage any Person (other than any other Principal Shareholder
or its Affiliates) to initiate, make or propose any Business Combination;
          (iv) vote with respect to any Business Combination;
          (v) vote in the election of any Director or seek to vote to remove any
Director (except with respect to the Shareholder Nominee);
          (vi) form, join or in any way participate in, or induce, facilitate or
encourage the formation of, any Group (other than a Group consisting solely of
Principal Shareholders and their respective Affiliates that is formed for
purposes not in violation of Section 2.1(a) or any other provision of this
Agreement), including, without limitation, for the purposes of matters set forth
in this Section 2.2(a), or otherwise enter into any contract, agreement,
arrangement, understanding, or plan, commitment or relationship with any Person
(including acting as a joint or co-bidder with another party) to take any of the
actions or matters referred to in this Section 2.2(a), or vote (or cause to be
voted) any Voting Securities Beneficially Owned by them “for” (or execute and
deliver or cause to be executed and delivered consents in respect of any Voting
Securities Beneficially Owned by them with respect to) any of the actions or
matters referred to in this Section 2.2(a); or
          (vii) publicly announce, make any filing under the Exchange Act
(except filings relating solely to the disclosure of Beneficial Ownership of the
Principal Shareholders and their respective Affiliates, or the pecuniary
interest of the Principal Shareholders and their respective Affiliates in,
Capital Stock of the Company, including filings

12



--------------------------------------------------------------------------------



 



under Sections 13(d) or (g) and Section 16 under the Exchange Act (or successor
provisions)) or disclose any expression of interest, term sheet, offer, proposal
or other written communication regarding any of the matters referred to in this
Section 2.2(a).
     (b) Nothing in this Section 2.2 shall limit the ability of (i) any
Shareholder Nominee to initiate, make or propose any matter to the Board, or to
vote or abstain from voting on any such matter, in each case solely in his or
her capacity as a Director, or to participate in deliberations of the Board (or
in any such case, any committee thereof to the extent appointed thereto) in such
a manner as is consistent with such Director’s fiduciary duties under Applicable
Law, (ii) any Shareholder Asian Holdco Nominee to initiate, make or propose any
matter to the board of Asian Holdco, or to vote or abstain from voting on any
such matter, in each case solely in his or her capacity as a director of Asian
Holdco, or to participate in deliberations of the board of Asian Holdco (or in
any such case, any committee thereof to the extent appointed thereto) in such a
manner as is consistent with such director’s fiduciary duties under Applicable
Law or (iii) any Asian PCB Nominee to initiate, make or propose any matter to
the board of the applicable Asian PCB Entity, or to vote or abstain from voting
on any such matter, in each case solely in his or her capacity as a director of
the applicable Asian PCB Entity, or to participate in deliberations of the board
of such applicable Asian PCB Entity (or in any such case, any committee thereof
to the extent appointed thereto) in such a manner as is consistent with such
director’s fiduciary duties under Applicable Law.
     (c) Nothing in this Section 2.2 shall limit the ability of the Principal
Shareholders and their respective Affiliates to Transfer Capital Stock of the
Company Beneficially Owned by such Principal Shareholders or their respective
Affiliates in accordance with and pursuant to a Third Party Tender Offer or
participate in any Business Combination; provided that (i) such Third Party
Tender Offer or such Business Combination (as the case may be) has been approved
or recommended by a majority of the Directors and (ii) such Transfer of Capital
Stock of the Company is made in accordance with and pursuant to such Third Party
Tender Offer or such Business Combination (as the case may be).
     (d) Each Principal Shareholder agrees that he or it shall be jointly and
severally liable for any breach of this Agreement by any of his or its
controlled Affiliates.
     (e) Each Principal Shareholder and Tang Sibling undertakes that, without
limiting the express language of any provision of this Agreement, he, she or it
will not at any time enter into any plan, scheme, contract, agreement or other
arrangement for the purpose of evading the restrictions and prohibitions to
which he, she or it and their Affiliates are subject in this Agreement.
     Section 2.3. Special Security Agreement.
     (a) Except as expressly provided in the last sentence of this
Section 2.3(a), for as long as the Parties are subject to the Special Security
Agreement, the Principal Shareholders and the Tang Siblings (i) shall not
directly, or indirectly through one or more intermediaries or otherwise, vote in
the election of any Outside Director or seek to vote to remove any Outside
Director and (ii) shall cause each of their respective Affiliates not to
directly, or indirectly through one or more intermediaries or otherwise, vote in
the election of any Outside Director or

13



--------------------------------------------------------------------------------



 



seek to remove any Outside Director. In the case of non-plurality voting in the
election of the Outside Directors, the Principal Shareholders shall, and shall
cause each of their respective Affiliates to, vote or, to the extent applicable,
act, by written consent with respect of all of the Voting Securities
Beneficially Owned by them in direct proportion to the votes cast or written
consents delivered by all other holders of Voting Securities with respect to
each such Outside Director.
     (b) The obligations of the Principal Shareholders and the Tang Siblings
under this Section 2.3 shall terminate upon the termination of the Special
Security Agreement.
ARTICLE III
TRANSFER RESTRICTIONS
     Section 3.1. General Transfer Restrictions. The right of the Principal
Shareholders and their respective Affiliates to Transfer any Capital Stock of
the Company Beneficially Owned by them is subject to the restrictions set forth
in this Article III. No Transfer by the Principal Shareholders or any of their
respective Affiliates of any Capital Stock of the Company Beneficially Owned by
them shall be effected except in compliance with this Article III. Any attempted
Transfer in violation of this Agreement shall be of no effect and shall be null
and void, regardless of whether the purported Transferee has any actual or
constructive knowledge of the Transfer restrictions set forth in this Agreement,
and such purported Transfer shall not be recorded on the stock transfer books of
the Company.
     Section 3.2. Specific Restrictions on Transfer.
     (a) During the Lock-Up Period, the Principal Shareholders shall not, and
shall not permit any of their respective Affiliates to, Transfer any Capital
Stock of the Company Beneficially Owned by them; provided, that the foregoing
restriction shall not be applicable to Transfers:
          (i) to one or more Principal Shareholders or their respective
Affiliates;
          (ii) pursuant to transactions expressly permitted by Section 2.2(c)
hereof;
          (iii) to the Company or any of its Subsidiaries, including pursuant to
any open market share repurchase program or an issuer self-tender offer or any
other transaction pursuant to which any Capital Stock of the Company is Acquired
by the Company or any of its Subsidiaries or any plan or trust or similar Buyer
Benefit and Compensation Arrangement in respect of which voting is controlled by
the Company or any of its Subsidiaries; or
          (iv) pursuant to transactions approved in advance by the Board.
     (b) From and after the expiration of the Lock-Up Period, the Principal
Shareholders and their respective Affiliates shall be permitted to Transfer any
Capital Stock of the Company Beneficially Owned by them (i) to any Person, or
Persons acting in a Group (whose members do not include any Principal
Shareholders or any of their respective Affiliates),

14



--------------------------------------------------------------------------------



 



who after consummation of such Transfer, to the actual knowledge of the
Principal Shareholders, would not have Beneficial Ownership in the aggregate of
more than 9.9% of the outstanding shares of Company Common Stock, provided that
such Transfer(s) shall be made in compliance with Applicable Law, or
(ii) pursuant to transactions set forth in Section 3.2(a)(i) through (iv).
     (c) The Principal Shareholders shall not, and shall not permit any of their
respective Affiliates to, Transfer any Capital Stock of the Company Beneficially
Owned by them if, as a result of such Transfer, the Company would no longer be
in compliance with clause 23.16(c) of the Credit Agreement (it being hereby
acknowledged and agreed that the reference to clause 23.16(c) is intended to
refer to the covenant contained therein relating to minimum Beneficial Ownership
by the Principal Shareholders and their respective Affiliates as existing on the
Effective Date); provided, that the restriction in this Section 3.2(c) shall no
longer apply on the earliest to occur of (i) the date on which the outstanding
loan under the Credit Agreement is repaid in full, discharged, satisfied or
refinanced, (ii) upon the expiration of the Credit Agreement or (iii) the Final
Maturity Date (as defined in the Credit Agreement).
     (d) During the Lock-Up Period, the Principal Shareholders shall not, and
shall not permit any of their respective Affiliates to, directly or indirectly,
loan or permit to be loaned any Capital Stock of the Company Beneficially Owned
by them or any voting rights therein (other than proxies, powers of attorney and
appointment of corporate representatives enabling any of them to vote on matters
on which they are permitted to vote hereunder).
     (e) The Principal Shareholders shall not, and shall not permit any of their
respective Affiliates to, directly or indirectly, effect any Transfer of
economic rights in any Voting Securities Beneficially Owned by them without also
Transferring in the same transaction to the same Person the voting rights
associated with such Voting Securities or effect any Transfer of voting rights
in any Voting Securities Beneficially Owned by them without also Transferring in
the same transaction to the same Person the economic rights associated with
Voting Securities.
     (f) Notwithstanding anything to the contrary in Section 3.2, the Principal
Shareholders shall be permitted to Transfer any Voting Securities Beneficially
Owned by them into a trust where the beneficiaries consist solely of the
Principal Shareholders, any of their respective Affiliates, and/or any family
members and/or lineal descendants of the Principal Shareholders and/or any of
their respective Affiliates and/or for charitable purposes, and to the estate of
a Principal Shareholder upon the death of such Principal Shareholder, provided
that the executor of the estate of such Principal Shareholder as a Transferee
executes a counterpart signature page to this Agreement stating that with
respect to such estate, it agrees to be bound by all of the obligations of a
Principal Shareholder under this Agreement.
     (g) (A) Prior to the Transfer of any Voting Securities to any Principal
Shareholder or Affiliate of a Principal Shareholder to the extent permitted by
this Agreement, or to any trust or estate to the extent permitted by
Section 3.2(f), such Transferee (which, in the case of a trust, shall mean the
trustee of such trust in such capacity and in the case of an estate of a
Principal Shareholder, shall mean the executor of such estate) shall, and the
Principal Shareholder effecting such Transfer shall cause such Transferee to;
and (B) each Principal Shareholder shall cause each Affiliate of such Principal
Shareholder that Acquires shares of Company Common Stock pursuant to
Section 2.1(f)(ii), prior to such Acquisition, to; and (C)

15



--------------------------------------------------------------------------------



 



each Tang Sibling that Acquires shares of Company Common Stock pursuant to
2.1(g)(iii), shall, prior to such Acquisition, (i) execute a counterpart
signature page to this Agreement stating that with respect to such Transferee,
Affiliate or Tang Sibling (as applicable), it agrees to be bound by all of the
obligations of a Principal Shareholder under this Agreement, and (ii) such
Transferee, Affiliate or Tang Sibling (as applicable) shall, and (in the case of
clause (A) above, the Principal Shareholder effecting such Transfer shall cause
such Transferee to), represent and warrant to the Company that (i) such
Transferee, Affiliate or Tang Sibling (as applicable) has the requisite capacity
and authority to execute the aforesaid counterpart signature page and thereby
become legally bound by the terms of this Agreement, (ii) the restrictions and
limitations in this Agreement thereby are enforceable against such Transferee,
Affiliate or Tang Sibling (as applicable) (except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles), (iii) such Transferee, Affiliate or Tang Sibling (as
applicable) is not a party to any proxy, voting trust or other agreement that is
inconsistent with or conflicts with any provision of this Agreement and (iv) if
such Transferee or Affiliate is not a natural Person, that the execution,
delivery and performance by such Transferee or Affiliate of its respective
obligations under this Agreement do not conflict with or violate any provision
of the Organizational Documents of such Transferee or Affiliate.
     (h) The Company shall make a notation on its records or give instructions
to any transfer agents or registrars for the Capital Stock of the Company in
order to implement the restrictions on Transfer set forth in this Agreement and
shall ensure such notation is amended or removed to reflect, at any time, the
restrictions as applicable at such time.
     Section 3.3. Other Capital Stock. In the event the Company declares a
dividend or other distribution payable in Capital Stock of the Company, any
Transfer of such Capital Stock Beneficially Owned by any Principal Shareholder
or any of its Affiliates shall be governed by this Article III.
     Section 3.4. Distribution of Company Common Stock. Notwithstanding any
other provision of this Agreement, nothing in this Agreement shall:
     (a) restrict or prevent Seller Parent, during the Closing Period or at any
time thereafter, from distributing or otherwise Transferring by way of dividend
or other distribution (i) any Equity Consideration (including, if applicable,
any Post-Closing Dividends) to any holder of Seller Parent Shares; and
(ii) pursuant to a transaction contemplated by the Sell-Down Registration Rights
Agreement;
     (b) require any Principal Shareholder to comply with Section 3.2 with
respect to the Transfer by Seller Parent of the Equity Consideration (including,
if applicable, any Post-Closing Dividends), by way of (i) dividend or other
distribution of any Company Common Stock to its shareholders, including the
Transfer of Company Common Stock to SSL, with Mr. Tang (in his personal capacity
and his capacity as the trustee of the Tang Family Trust) and TMIL directing the
Company Common Stock entitled to be received by them from such distribution to
be issued and registered in the name of SSL and (ii) subject to the election of
each shareholder of Seller Parent, the sale of the remaining portion of the
Equity Consideration (including, if applicable, any Post-Closing Dividends) in
accordance with the plan of distribution set forth as

16



--------------------------------------------------------------------------------



 



an exhibit to the Sell-Down Registration Rights Agreement and the distribution
of the net cash proceeds thereof to the shareholders of Seller Parent on the
record date for such dividend or other distribution; and
     (c) cause any Principal Shareholder or its Affiliates to be in breach of
this Agreement merely by effecting the transactions described and contemplated
under the Circular of Seller Parent to be distributed to the shareholders of
Seller Parent in accordance with the listing rules of The Stock Exchange of Hong
Kong Limited, including the transactions described therein.
     Notwithstanding anything to the contrary set forth herein, no voting
restrictions contained in this Agreement (including Section 2.2 and Section 4.5)
shall apply to shares of the Company Common Stock that are distributed to
shareholders of Seller Parent who are not Principal Shareholders or their
respective Affiliates, unless and until such shares of Company Common Stock are
acquired by the Principal Shareholders or any of their respective Affiliates.
ARTICLE IV
CORPORATE GOVERNANCE
     Section 4.1. Company Board Representation.
     (a) On the Closing Date, the Board shall increase the total number of
Directors constituting the Board and enlarge by one Director the class of
Directors whose terms expire in 2010, and shall promptly elect Mr. Tang Chung
Yen, Tom (such individual and any replacement or substitute individual that may
be nominated by the Principal Shareholders pursuant to this Section 4.1, the
“Shareholder Nominee”) as a Director to fill the vacancy created by such
increase. To the extent nominations are to be made or instructions are to be
provided by the Principal Shareholders under this Agreement, the Principal
Shareholders agree to provide such nominations or instructions jointly. In
addition to the foregoing, the Board shall also increase the total number of
Directors by such number as required under the Special Security Agreement, with
such additional vacancies reserved for the Outside Directors to be selected in
accordance with and pursuant to the terms of the Special Security Agreement;
provided, however, that upon the time that the Special Security Agreement is
terminated or is no longer in effect, the Board shall decrease the total number
of Directors by the same number and remove the Outside Directors from the Board.
     (b) During the Effective Period, the Principal Shareholders shall have the
right to nominate one Shareholder Nominee, unless one Shareholder Nominee is
then serving in a class of Directors whose term is not expiring at the upcoming
annual meeting of shareholders, and the Board shall elect such Shareholder
Nominee as a Director (to the extent that no Shareholder Nominee is then serving
as a Director) until the next annual meeting of shareholders, and shall nominate
and recommend to the Company’s shareholders such Shareholder Nominee for
election as a Director of the Company at such next annual meeting of
shareholders.
     (c) Each Shareholder Nominee nominated pursuant to this Section 4.1 must at
all times be reasonably acceptable to the Nominating and Governance Committee of
the Board in

17



--------------------------------------------------------------------------------



 



accordance with the Company’s director-nominee criteria and qualifications
specified in its Nominating Committee Charter, the Certificate of Incorporation,
the Bylaws, and the Company’s corporate governance policies and procedures (to
the same extent such requirements are applicable to all Directors). The approval
of the Nominating and Governance Committee of the Board shall not be
unreasonably withheld or delayed, and the Nominating and Governance Committee of
the Board shall at all times exercise its approval rights equitably among all
Board nominees and in the best interests of the Company and in accordance with
its members’ fiduciary duties as Directors. It is acknowledged and agreed that
Mr. Tang Chung Yen, Tom, has been determined to be acceptable to the Nominating
and Governance Committee of the Board.
     (d) During the Effective Period, with respect to each Shareholder Nominee
nominated for election at any meeting of the Company’s shareholders at which
Directors are to be elected who satisfies the requirements set forth in
Section 4.1(c), the Company will use its commercially reasonable efforts to
cause the election of such Shareholder Nominee as a Director of the Company by
including his or her name in any proxy materials prepared by or on behalf of the
Company and recommending that the shareholders of the Company vote to elect such
Shareholder Nominee as a Director of the Company. The Company acknowledges and
agrees that it will use, at a minimum, such efforts to the same extent and
degree as the efforts the Company uses to nominate and recommend for election
other Board nominees as Directors; provided, however, nothing in this Section
4.1(d) shall require the Company to adjourn or postpone any meeting of
shareholders at which Directors are to be elected or take extraordinary
solicitation or recommendation efforts if such actions are not similarly taken
with regard to the other Board nominees for election to the Board, including
that the Company will not be obligated to pay any costs associated with such
extraordinary efforts (other than any costs the Company pays with respect to
other Board nominees) with regard to the election of such Shareholder Nominee as
a Director.
     (e) During the Effective Period the Principal Shareholders shall have the
right, upon written notice delivered to the Company, to request that the
Nominating and Governance Committee of the Board refrain from nominating the
Shareholder Nominee for election as a Director at the next meeting of the
shareholders of the Company at which the Directors in the class of Directors in
which the Shareholder Nominee currently sits are to be elected. Upon the receipt
of such notice, the Nominating and Governance Committee of the Board shall
refrain from nominating such Shareholder Nominee for election as a Director at
such meeting, and Principal Shareholders shall have the right to nominate a
replacement Shareholder Nominee for election at such meeting, in accordance with
and subject to the provisions of Section 4.1(h).
     (f) Any Shareholder Nominee elected by the shareholders of the Company or
the Board shall execute and deliver, and Mr. Tang and/or the Principal
Shareholders (as the case may be) shall obtain from such Shareholder Nominee, an
irrevocable written resignation from the Board binding in accordance with
Section 141(b) of the DGCL and the Bylaws, conditioned and effective immediately
upon the Principal Shareholders and their respective Affiliates ceasing to
Beneficially Own shares of Company Common Stock representing at least 9.9% of
the Total Voting Power.

18



--------------------------------------------------------------------------------



 



     (g) From and after the Closing Date, if at any time the Principal
Shareholders and their respective Affiliates do not Beneficially Own shares of
Company Common Stock representing at least 9.9% of the Total Voting Power, and
the Shareholder Nominee shall not have otherwise resigned in accordance with
Section 4.1(f), then Mr. Tang and the Principal Shareholders shall use
commercially reasonable efforts to cause the Shareholder Nominee to resign from
or vacate the Board. In the event of a Shareholder Nominee resignation pursuant
to Section 4.1(f) or this Section 4.1(g), the resulting vacancy shall be filled
by a Director recommended by the Nominating and Governance Committee of the
Board in accordance with the Company’s director-nominee criteria and
qualifications specified in its Nominating Committee Charter, the Certificate of
Incorporation, the Bylaws, and the Company’s corporate governance policies and
procedures.
     (h) During the Effective Period, upon the death, resignation, retirement or
removal from office of any Shareholder Nominee, or the failure of the Nominating
and Governance Committee of the Board to nominate any Shareholder Nominee for
election as a Director at any meeting of shareholders of the Company at which
Directors are to be elected (including pursuant to a request by the Principal
Shareholders pursuant to Section 4.1(e)), then (i) the Board shall not reduce
the number of Company directorships to eliminate the vacancy created thereby,
(ii) the Principal Shareholders shall have the right to nominate a replacement
Shareholder Nominee (who must satisfy the requirements set forth in
Section 4.1(c)), and (iii) (A) if such vacancy was caused by the death,
resignation, retirement or removal from office of such Shareholder Nominee prior
to the expiration of his or her term as a Director, the Board shall take such
actions necessary to promptly elect such replacement Shareholder Nominee as a
Director to fill such vacancy or (B) if such vacancy was caused by the failure
of the Nominating and Governance Committee of the Board to nominate such
Shareholder Nominee for election as a Director at any meeting of shareholders at
which such Shareholder Nominee’s term as a Director is set to expire (including
pursuant to a request by the Principal Shareholders pursuant to Section 4.1(e)),
the Company will use its commercially reasonable efforts to cause the election
of such replacement Shareholder Nominee as a Director of the Company in
accordance with Section 4.1(d).
     (i) Without limiting any of the other provisions of Section 4.1, during the
Effective Period, the Principal Shareholders shall have the right to nominate a
replacement Shareholder Nominee, for a Shareholder Nominee nominated and elected
in accordance with this Section 4.1 at the expiration or termination of such
Shareholder Nominee’s term. Each such replacement Shareholder Nominee being
nominated must satisfy the requirements set forth in Section 4.1(c), and the
Company will use its commercially reasonable efforts to cause the election of
such replacement Shareholder Nominee as a Director of the Company in accordance
with Section 4.1(d).
     (j) Without limiting any of the other provisions of Section 4.1, during the
Effective Period, in the event any Shareholder Nominee is required to submit his
or her resignation to the Chairman of the Board for consideration by the
Nominating and Governance Committee of the Board, or any notice of resignation
previously submitted to the Board by such Shareholder Nominee becomes effective,
in either case as a result of failing to obtain the requisite Company
shareholder votes for election as Director pursuant to any provision of the
Certificate of Incorporation or Bylaws or pursuant to any Applicable Law, in
each case

19



--------------------------------------------------------------------------------



 



concerning non-plurality voting in the election of Directors, and, if required
pursuant to such Certificate of Incorporation or Bylaw provision or Applicable
Law, the Nominating and Governance Committee of the Board makes a recommendation
to the Board concerning the acceptance or rejection of such resignation and the
Board decides to accept such Shareholder Nominee’s resignation, then (i) the
Board shall not reduce the number of Company directorships to eliminate the
vacancy created thereby, (ii) the Principal Shareholders shall have the right to
nominate a replacement Shareholder Nominee (who must satisfy the requirements
set forth in Section 4.1(c)), and (iii) the Board shall take such actions
necessary to elect such replacement Shareholder Nominee as a Director to fill
such vacancy.
     (k) The Company shall enter into indemnification agreements and maintain
Directors and Officers liability insurance for the benefit of each Shareholder
Nominee elected to the Board with respect to all periods during which such
Shareholder Nominee is a Director, on terms, conditions and amounts as is
reasonably prudent and customary for directors and officers of Delaware
corporations listed on the Nasdaq Global Market and the business in which the
Company and its Subsidiaries are engaged, and on the same terms and conditions
as such indemnification and insurance is provided to the other members of the
Board, and shall use commercially reasonable efforts to cause such
indemnification and insurance to be maintained in full force and effect. The
Company shall provide such Shareholder Nominee with all benefits (including all
fees and entitlements) on substantially the same terms and conditions as are
provided to other members of the Board performing similar roles.
     Section 4.2. Company Board Committee Representation. From and after the
Closing Date, membership on any committee of the Board (including, without
limitation, the Nominating and Governance Committee of the Board, Audit
Committee and Compensation Committee) shall be as determined by the Board (or as
otherwise specified in the charter for such committee), and, to the extent
applicable, subject to the requirements of the Special Security Agreement.
     Section 4.3. Board Representation of Asian Holdco and Asian PCB Entities;
Governance.
     (a) The parties hereby agree that during the Effective Period, a majority
of the directors constituting the board of directors of Asian Holdco shall be
nominees of the Principal Shareholders, and all of the other directors
constituting such boards shall be nominated by the Nominating and Governance
Committee of the Board. In furtherance thereof, on the Closing Date, the parties
hereto shall take all action necessary to (i) either increase the total number
of directors constituting the board of directors of Asian Holdco or cause the
removal or resignation of directors thereon so that upon such increase and such
removals and resignations, as applicable, each of such boards shall consist of a
total of five directors, (ii) elect three nominees of the Principal Shareholders
to serve as directors on such board (each a “Shareholder Asian Holdco Nominee”
and, collectively, the “Shareholder Asian Holdco Nominees”) and (iii) elect two
nominees of the Nominating and Governance Committee of the Board to serve as
directors on such board (each a “Board Asian Holdco Nominee” and, collectively,
the “Board Asian Holdco Nominees”). The Principal Shareholders shall have the
right, upon written notice to delivered to the Company, to request that any
Shareholder Asian Holdco Nominee be removed as a director

20



--------------------------------------------------------------------------------



 



of Asian Holdco. Upon the receipt of such notice, the Company shall cause such
Shareholder Asian Holdco Nominee to be removed as a director of the Asian
Holdco.
     (b) The parties hereby agree that during the Effective Period, at least a
majority of the directors constituting the board of directors of the Asian PCB
Entities shall be nominees of the Principal Shareholders. In furtherance
thereof, on the Closing Date, the parties hereto shall use commercially
reasonable efforts to, to the extent permitted by Applicable Law and the
organizational documents of the applicable Asian PCB Entity, (i) increase the
total number of directors constituting the board of directors of the Asian PCB
Entities or cause the removal or resignation of directors thereon and (ii) elect
(or cause to be elected) the nominees of the Principal Shareholders to serve as
directors on such board, which nominees shall constitute at least a majority of
the directors on such board (each a “Asian PCB Nominee” and, collectively, the
“Asian PCB Nominees”). The Principal Shareholders shall have the right, upon
written notice delivered to the Company, to request that any Asian PCB Nominee
be removed as a director of the applicable Asian PCB Entity. Upon the receipt of
such notice, the Company shall cause such Asian PCB Nominee to be removed as a
director of the applicable Asian PCB Entity.
     (c) During the Effective Period, upon the death, resignation, retirement or
removal from office of any Shareholder Asian Holdco Nominee or Asian PCB
Nominee, the Principal Shareholders shall be entitled promptly to nominate a
replacement Shareholder Asian Holdco Nominee or Asian PCB Nominee, as
applicable, who meets the qualifications of a director of Asian Holdco or the
applicable Asian PCB Entity, and the parties shall to the fullest extent
permitted by Applicable Law, take all action necessary to cause the election of
such replacement Shareholder Asian Holdco Nominee or Asian PCB Nominee as a
director of Asian Holdco or the applicable Asian PCB Entity.
     (d) From and after the Closing Date, upon the death, resignation,
retirement or other removal from office of any Board Asian Holdco Nominee, the
Nominating and Governance Committee of the Board shall be entitled promptly to
nominate a replacement Board Asian Holdco Nominee who meets the qualifications
of a director of Asian Holdco, and the parties shall use their respective
commercially reasonable efforts to elect or cause the election of such
replacement Board Asian Holdco Nominee as a director of Asian Holdco, to the
extent permitted by and subject to the requirements under Applicable Law.
     (e) All Shareholder Asian Holdco Nominees and Asian PCB Nominees elected
pursuant to this Section 4.3 shall execute and deliver, and a Principal
Shareholder shall obtain from all such Shareholder Asian Holdco Nominees and
Asian PCB Nominees, an irrevocable written resignation from the board of
directors of Asian Holdco and the Asian PCB Entities, as applicable, conditioned
and effective immediately upon the Principal Shareholders and their respective
Affiliates ceasing to Beneficially Own shares of Company Common Stock
representing at least 9.9% of the Total Voting Power.
     (f) From and after the Closing Date, if at any time the Principal
Shareholders and their respective Affiliates do not Beneficially Own shares of
Company Common Stock representing at least 9.9% of the Total Voting Power, and
any Shareholder Asian Holdco Nominee or Asian PCB Nominee shall not have
otherwise resigned in accordance with Section 4.3(e), then the Principal
Shareholders shall use commercially reasonable efforts to cause

21



--------------------------------------------------------------------------------



 



all of such Shareholder Asian Holdco Nominees and Asian PCB Nominees to resign
and vacate the board of each of Asian Holdco and the applicable Asian PCB
Entities. In the event of a resignation of a Shareholder Asian Holdco Nominee or
Asian PCB Nominee pursuant to this Section 4.3(f), the resulting vacancies shall
be filled by a director recommended by the Nominating and Governance Committee
of the Board.
     (g) The parties hereto acknowledge and agree that from and after the
Closing Date, none of the Subsidiaries of Asian Holdco or Asian PCB Entities
shall enter into or effectuate any of the following actions without the prior
approval of the Board at a meeting with respect to which such transaction was
specifically described in a written notice of meeting duly provided to the
Directors in accordance with the Certificate of Incorporation and the Bylaws, as
applicable, and Applicable Law:
          (i) the annual budget and business plans, including annual capital
expenditures and compensation programs, including, without limitation, base
salary and incentive compensation levels for any key employee of any Asian PCB
Entity, Asian Holdco or Subsidiary of Asian Holdco, in each case who is required
to report directly to the chief executive officer of Asian Holdco or the chief
executive officer of the Company (collectively, the “Key Employees”);
          (ii) the hiring, promotion and termination of employment of any Key
Employees;
          (iii) any merger, consolidation, reorganization, recapitalization or
restructuring or similar business combination involving any Asian PCB Entity or
Subsidiary of Asian Holdco;
          (iv) any sale of assets by any Asian PCB Entity, Asian Holdco or
Subsidiary of Asian Holdco, in one or a series of related transactions in any
twelve-month period, in any such case of an aggregate value of over $30,000,000,
excluding sales (including sales of inventory) in the ordinary course of
business of such Asian PCB Entity, Asian Holdco or Subsidiary of Asian Holdco;
          (v) any strategic alliance, joint venture or other similar transaction
involving any Asian PCB Entity or Subsidiary of Buyer, other than transactions
in the ordinary course of business of such entity, as applicable;
          (vi) the pursuit by any Asian PCB Entity, Asian Holdco or Subsidiary
of Asian Holdco of a line of business that is materially different from the
lines of business of such entity is engaged in immediately prior to the Closing
Date;
          (vii) any material restatement, modification or amendment of the
Organizational Documents of Asian Holdco;
          (viii) any financing transactions (whether debt or equity) of a value
over $30,000,000 involving any Asian PCB Entity, Asian Holdco or Subsidiary of
Asian Holdco, any incurrence, assumption or guarantee, or any cancellation of
any indebtedness of a value over

22



--------------------------------------------------------------------------------



 



$30,000,000 of any Asian PCB Entity, Asian Holdco or Subsidiary of Asian Holdco,
or the declaration of any dividends or other distributions in respect of the
Capital Stock of any Asian PCB Entity, Asian Holdco or Subsidiary of Asian
Holdco (other than to the Company or any of its Subsidiaries);
          (ix) prior to taking any action, or omitting to take any action, to
the extent that such action or omission would not comply with legal or financial
reporting requirements applicable to any Asian PCB Entity, Asian Holdco, or any
Subsidiary of Asian Holdco, in each case under material Applicable Law, provided
that without limiting the generality of the foregoing, the following shall be
deemed to be material Applicable Law: reporting requirements under the
Securities Act and the Exchange Act, and reporting requirements under applicable
rules and regulations of the United States Department of Defense, the
Sarbanes-Oxley Act of 2002 and any national securities exchange on which the
Company Common Stock is then listed for trading or quoted;
          (x) any filing by any Asian PCB Entity, Asian Holdco or Subsidiary of
Buyer of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under any insolvency law, or the
filing an answer consenting to or acquiescing in any such petition, or the
making of any general assignment for the benefit of its creditors of all or
substantially all of such entity’s assets;
          (xi) any (i) payment, discharge, settlement or satisfaction of any
claims, actions, litigations, arbitrations, disputes or other proceedings
(absolute, accrued, asserted, contingent or otherwise) involving any Asian PCB
Entity, Asian Holdco or Subsidiary of Asian Holdco, in each case in an amount
over $5,000,000, or (ii) the commencement of any claims, actions, litigations,
arbitrations, disputes or other proceedings by any Asian PCB Entity or
Subsidiary of Asian Holdco where the amount in dispute is over $5,000,000, in
each case excluding actions taken in the ordinary course of business; and
          (xii) any material changes relating to any taxes, tax returns or
method of accounting or accounting practices or tax accounting of any Asian PCB
Entity or Subsidiary of Buyer.
     (h) The parties shall use their respective commercially reasonable efforts
to obtain, within 10 days hereof, from financially sound and reputable insurers,
Directors and Officers liability insurance on, and shall cause Asian Holdco or
the applicable Asian PCB Entity to enter into indemnification agreements with,
each of the Shareholder Asian Holdco Nominees, the Board Asian Holdco Nominees
and the Asian PCB Nominees, in each case with respect to all periods during
which such person is a director of Asian Holdco or the applicable Asian PCB
Entity, on terms, conditions and amounts as is reasonably prudent and customary
for directors and officers of Subsidiaries of Delaware corporations listed on
the Nasdaq Global Market and the businesses in which Asian Holdco, the Asian PCB
Entities and other Subsidiaries of Asian Holdco are engaged, and on the same
terms and conditions as such indemnification and insurance is provided to the
other members of the respective boards, and shall use their commercially
reasonable efforts to cause such indemnification and insurance policies to be
maintained. Asian Holdco and the Asian PCB Entities shall provide the
Shareholder Asian Holdco Nominees, the Board Asian Holdco Nominees and the Asian
PCB Nominees with all

23



--------------------------------------------------------------------------------



 



benefits (including all fees and entitlement) as are provided to other members
of the respective board performing similar roles.
     Section 4.4. Vote Required for Board Action; Board Quorum. Any
determination or other action of or by the Board (other than action by unanimous
written consent in lieu of a meeting) shall require the affirmative vote or
consent, at a meeting at which a quorum is present, of a majority of Directors
present at such meeting. A quorum for any meeting of the Board shall require the
presence of a majority of the total number of Directors then in office
(including the presence of at least one Outside Director).
     Section 4.5. Voting Arrangements.
     (a) Notwithstanding anything to the contrary in this Agreement (including
Section 2.2), during the Effective Period, the Principal Shareholders shall vote
or act by written consent with respect to all Voting Securities Beneficially
Owned by them against the approval or adoption of all proposals and matters
(including, without limitation, all Prohibited Actions) that would, if approved
or adopted, have the effect of circumventing or rendering ineffective any
provision of this Agreement, except as otherwise expressly provided in this
Section 4.5.
     (b) Notwithstanding anything to the contrary in this Agreement (including
Section 2.2), during the Effective Period, at all times when any provision of
the Certificate of Incorporation or Bylaws or any provision of Applicable Law,
in each case concerning non-plurality voting in the election of Directors, and
any related director resignation policies or procedures are applicable to the
Company, with respect to each election of Directors (except for the election of
the Shareholder Nominee as a Director), the Principal Shareholders shall, and
shall cause each of their respective Affiliates to, vote or, to the extent
applicable, act, by written consent with respect to all of the Voting Securities
Beneficially Owned by them in direct proportion to the votes cast or written
consents delivered by all other holders of Voting Securities who are not
Affiliates of the Company with respect to each of the Director nominees
recommended by the Nominating and Governance Committee of the Board and
nominated by the Board.
     (c) Notwithstanding anything to the contrary in this Agreement (including
Section 2.2), during the Effective Period, with respect to each of the matters
set forth below that is submitted to the shareholders of the Company for
approval or adoption under Applicable Law and/or the Company’s Certificate of
Incorporation and Bylaws, (x) the Principal Shareholders and their respective
Affiliates may vote or act by written consent with respect to all of the Voting
Securities Beneficially Owned by them up to the Maximum Unrestricted Voting
Percentage in their sole discretion “for” or “against” or “abstaining” from the
resolution on such matters and (y) the Principal Shareholders shall, and shall
cause each of their respective Affiliates to vote or, to the extent applicable,
act, by written consent with respect to all of the Voting Securities
Beneficially Owned by them in excess of the Maximum Unrestricted Voting
Percentage only in direct proportion to the votes cast or written consents
delivered by all other holders of Voting Securities who are not Affiliates of
the Company on such matter:
          (i) any Business Combination that has been approved or recommended by
a majority of the Board;

24



--------------------------------------------------------------------------------



 



          (ii) any transaction or approval brought before the holders of Company
Common Stock which would involve the Company changing the nature of its business
as conducted on the date hereof;
          (iii) any increase in the number of shares of Capital Stock of the
Company authorized in the Certificate of Incorporation, or the creation of any
new class or series of Capital Stock of the Company which increase or creation
requires the approval or adoption of the shareholders of the Company under
Applicable Law or the Certificate of Incorporation or Bylaws, in any such case
to the extent such increase or creation is in connection with any Business
Combination or anti-takeover matter approved by a majority of the Board;
          (iv) any issuance of equity securities of the Company in one
transaction or a series of related transactions that requires the approval of
the shareholders of the Company under Applicable Law and/or the Certificate of
Incorporation or Bylaws, to the extent such issuance is in connection with any
Business Combination, or anti-takeover matter approved by a majority of the
Board; and
          (v) any amendment of the Company’s Certificate of Incorporation or
Bylaws relating to any of the matters referred to on Schedule 2.2(a)(ii) hereto
that is either proposed or recommended and approved by the Board.
     (d) Notwithstanding anything to the contrary in this Agreement (including
Section 2.2), the Principal Shareholders and their Affiliates may vote, act by
written consent, initiate, make, propose or participate in any manner any
“solicitation” of “proxies” (as such terms are defined or used in Regulation 14A
under the Exchange Act) or consents or authorizations with respect to any Voting
Securities, whether subject to or exempt from Regulation 14A under the Exchange
Act, or advise, encourage or influence any Person with respect to the voting of
any Voting Securities, in each case with respect to the matters relating to the
rights of the Principal Shareholders set forth in this Article IV, including
(i) the election of the Shareholder Nominee as a Director or the removal of the
Shareholder Nominee from the Board and (ii) any amendment of the Company’s
Certificate of Incorporation or Bylaws that would, if approved or adopted, have
the effect of circumventing or rendering ineffective any rights of the Principal
Shareholders under this Agreement (it being acknowledged and agreed that the
mere proposed adoption or repeal by the Directors of any of the Certificate of
Incorporation or Bylaw provisions set forth on Schedule 2.2(a)(ii) hereto or the
incurrence of any debt or the creation or authorization of any class or series
of Capital Stock of the Company, in and of itself, shall not be deemed to have
the effect of circumventing or rendering ineffective any rights of the Principal
Shareholders under this Agreement).
     (e) Subject to the prohibitions set forth in Section 2.2, Section 2.3 and
this Section 4.5, the Principal Shareholders may at their option, vote or act by
written consent with respect to all of the shares of Voting Securities
Beneficially Owned by them in their sole discretion with respect to all other
matters.
     (f) During the Effective Period, other than with respect to any Prohibited
Actions, or any other proposal or matter that would, if approved or adopted,
have the effect of circumventing or rendering ineffective any provision of this
Agreement, the Principal

25



--------------------------------------------------------------------------------



 



Shareholders shall be present in person or represented by proxy or corporate
representative at all annual and special meetings of shareholders of the Company
to the extent necessary so that all Voting Securities Beneficially Owned by them
shall be counted as present for the purpose of determining the presence of a
quorum at such meeting and to vote such shares to the extent required in
accordance with this Section 4.5.
     (g) During the Effective Period, the Board shall not, and shall not
recommend or propose to the shareholders of the Company to, approve or adopt any
amendment of the Company’s Certificate of Incorporation or Bylaws, or take any
other actions that would, if approved or adopted, have the effect of
circumventing or rendering ineffective any rights of the Principal Shareholders
under this Agreement (it being hereby acknowledged and agreed that the proposed
adoption or repeal by the Directors of any of the Certificate of Incorporation
or Bylaw provisions set forth on Schedule 2.2(a)(ii) hereto or the incurrence of
any debt or the creation or authorization of any class or series of Capital
Stock of the Company, in and of itself, shall not be deemed to have the effect
of circumventing or rendering ineffective any rights of the Principal
Shareholders under this Agreement).
     (h) Notwithstanding any other provisions in this Agreement, the Principal
Shareholders shall vote all Voting Securities held by them to make any changes
as are necessary or desirable to amend the Certificate of Incorporation and
Bylaws of the Company to remove any inconsistency between such documents and the
provisions of this Agreement.
ARTICLE V
MISCELLANEOUS
     Section 5.1. Non-Contravention. Each party represents and warrants that he,
she or it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement. Each party that is not a natural Person represents and warrants that
the execution, delivery and performance by such party of its respective
obligations under this Agreement do not conflict with or violate any provision
of the Organizational Documents of such party.
     Section 5.2. Non-Compete.
     (a) Subject to Section 5.2(b) and Section 5.4, Mr. Tang, Tang Siblings,
Seller, Seller Parent and other Principal Shareholders agree that for the period
commencing on the Closing Date until the earlier of (i) the fifth anniversary of
the Closing Date or (ii) the Principal Shareholders and their respective
Affiliates or any Group containing one or more Principal Shareholders or their
respective Affiliates Beneficially Own shares of Company Common Stock
representing less than 9.9% of the Total Voting Power for a period of twelve
months, neither they nor any of their controlled Affiliates shall, directly or
indirectly (other than as a shareholder of the Company and through designees on
the Board or the board of directors of one or more Subsidiaries of the Company
or otherwise for the benefit of the Company and its controlled Affiliates),
engage in any Competing Activity or own any equity interest in any Person that
engages in any Competing Activity. For purposes of this Section 5.2, “Competing
Activity” shall mean the business of manufacturing and distributing printed
circuit boards and providing related

26



--------------------------------------------------------------------------------



 



goods and services (including circuit design, quick-turn-around services and
drilling and routing services).
     (b) Notwithstanding anything in this Section 5.2 to the contrary, neither
Mr. Tang, Tang Siblings, Seller, Seller Parent, other Principal Shareholders,
nor any of their respective controlled Affiliates (collectively, the “Seller
Party Group”) shall be precluded from, directly or indirectly:
          (i) owning any equity interest in any Person that engages in a
Competing Activity, as a result of or otherwise in connection with: (x) any
acquisition transaction in which any Principal Shareholder is acquiring,
directly or indirectly, one or more businesses engaged in any activity in
addition to a Competing Activity; provided that such Competing Activity by value
is less than 25% of the value of the business or businesses being acquired; or
(y) the enforcement of a security interest held as a result of engaging in an
otherwise permissible activity; provided, that the Seller Party Group shall, as
soon as reasonably practicable after acquiring the assets constituting the
Competing Activity or secured by such security interest, and on a basis
consistent with maximizing value in the ordinary course of business, use
commercially reasonable efforts to divest itself of such assets, unless the
Seller Party Group would otherwise not be prohibited from holding such assets
pursuant to this Section 5.2;
          (ii) engaging, or owning an interest, in any type of business other
than a Competing Activity that any member of the Seller Party Group is engaged
in as of the date of the Stock Purchase Agreement (regardless of the legal form
or Person through which such business may be conducted from time to time),
including, without limitation, the Laminate Business (as defined in the Stock
Purchase Agreement); or
          (iii) without prejudice to and without limiting sub-section
(ii) above, owning any Capital Stock in any Person that engages in a Competing
Activity in the ordinary course of business of any member of the Seller Party
Group; provided, that such Capital Stock constitutes less than 5% of the Capital
Stock of such Person, and such Capital Stock is listed on a securities exchange
or a stock exchange in any jurisdiction.
     Section 5.3. Non-Solicitation. Subject to Section 5.4, each of Mr. Tang,
Tang Siblings, Seller, Seller Parent and the Principal Shareholders agrees that,
except to the extent as may violate Applicable Law, for the period commencing on
the Closing Date and expiring on the thirty-sixth month anniversary of the
Closing Date, without the prior written consent of the Company, neither it nor
any of its Affiliates shall, directly or indirectly (other than on behalf of the
Company or one of its controlled Affiliates), (i) solicit or recruit for
employment or any similar arrangement any management level employee of a
Transferred Entity designated as a manager on the Closing Date (each, a
“Manager”), (ii) hire or assist any other Person in hiring any such Manager or
(iii) solicit or encourage any such Managers to leave such Manager’s employment;
provided, however, that this Section 5.3 (x) shall not apply to Managers who
have not been employed by the Company or any of its controlled Affiliates
(including the Transferred Entities) at any time during the sixth month prior to
the applicable inducing, encouraging, soliciting or hiring, (y) shall not apply
to Persons whose employment was terminated by the Company or any of its
controlled Affiliates and (z) shall not prohibit general solicitations for

27



--------------------------------------------------------------------------------



 



employment through advertisements or other means (including the hiring of any
Person resulting therefrom that is not known to be a Manager, to the extent the
solicitation is non-targeted).
     Section 5.4. Termination. This Agreement shall terminate and be of no
further force or effect (except for Section 2.3, this Section 5.4, Sections 5.15
through 5.18 and the obligations of the parties contained in Section 5.2
(Non-Compete) and Section 5.3 (Non-Solicitation), which obligations shall
survive subject to the terms set forth therein) (i) upon the unanimous written
consent of the parties hereto, (ii) automatically and without any further action
by the parties hereto upon the dissolution of the Company in accordance with
Applicable Law, or (iii) automatically and without any further action by the
parties hereto upon the earlier of (A) the 181st day next following the time
when the Principal Shareholders and their respective Affiliates or any Group
containing one or more Principal Shareholders or their respective Affiliates
Beneficially Own shares of Company Common Stock representing less than 9.9% of
the Total Voting Power or (B) the occurrence of a Change of Control Event (to
the extent that CFIUS shall not have objected to or taken any action to block or
enjoin such termination within 30 days following the occurrence of such Change
of Control Event). Notwithstanding anything to the contrary in this Agreement,
if this Agreement is terminated upon the occurrence of a Change of Control Event
in accordance with this Section 5.4, the restrictions on Transfer in
Section 3.2(c) shall also survive such termination. This Agreement shall
terminate and be of no further effect with respect to a party (other than Mr.
Tang, the Tang Siblings or the Company) when it ceases to be a Principal
Shareholder. Nothing in this Section 5.4 shall be deemed to release any party
from any liability for any fraud or willful breach of this Agreement occurring
prior to the termination hereof or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.
     Section 5.5. Representations of the Company. The Company hereby represents
and warrants to the Principal Shareholders and Tang Siblings that (i) this
Agreement has been duly and validly authorized by the Company and all necessary
and appropriate action has been taken by the Company to execute and deliver this
Agreement and to perform its obligations hereunder and (ii) this Agreement has
been duly and validly executed and delivered by the Company and assuming the due
authorization and valid execution and delivery by the other parties hereto, this
Agreement is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
     Section 5.6. Representations of the Principal Shareholders. Each of the
Principal Shareholders hereby represents and warrants to the Company that (i)
this Agreement has been duly and validly authorized by it and all necessary and
appropriate action has been taken by such Principal Shareholder to execute and
deliver this Agreement and to perform its obligations hereunder and (ii) this
Agreement has been duly and validly executed and delivered by such Principal
Shareholder and assuming the due authorization and valid execution and delivery
by the other parties hereto, this Agreement is a valid and binding obligation of
such Principal Shareholder, enforceable against such Principal Shareholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

28



--------------------------------------------------------------------------------



 



     Section 5.7. Representations of Mr. Tang and the Tang Siblings. Each of
Mr. Tang and the Tang Siblings hereby represents and warrants to the Company
that (i) he or she has full legal capacity to execute and deliver this Agreement
and to perform his or her obligations hereunder and (ii) assuming the due
authorization and valid execution and delivery by the other parties hereto, this
Agreement is a valid and binding obligation of Mr. Tang and such Tang Sibling,
enforceable against him or her in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles. If Mr. Tang or such Tang Sibling
is married, and Mr. Tang or such Tang Sibling needs spousal or other approval
for this Agreement to be valid and binding, the execution and delivery of this
Agreement and the performance of his obligations hereunder have been duly
authorized by Mr. Tang’s or such Tang Sibling’s spouse.
     Section 5.8. Ownership Information. For purposes of this Agreement, all
determinations of the amount of outstanding Capital Stock of the Company shall
be based on information set forth in the most recent quarterly or annual report,
and any current report subsequent thereto, filed by the Company with the
Commission, unless the Company shall have updated such information by delivery
of written notice to Mr. Tang.
     Section 5.9. Savings Clause. No provision of this Agreement shall be
construed to require any party or its Affiliates to take any action that would
violate any Applicable Law.
     Section 5.10. Amendment and Waiver. Except as otherwise provided herein,
this Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto at the relevant time. No modification,
amendment or waiver of any provision of this Agreement, and no giving of any
consent provided for hereunder, in either case, with respect to the Company
shall be effective unless such modification, amendment, waiver or consent is
approved by a majority of the Directors and with respect to the Principal
Shareholders (other than Mr. Tang), unless signed by each Principal Shareholder
which at the relevant time is a party hereto, with respect to Mr. Tang, signed
by Mr. Tang and with respect to a Tang Sibling, signed by such Tang Sibling. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.
     Section 5.11. Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
     Section 5.12. Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, the Stock Purchase Agreement and the other Ancillary
Agreements (as defined in the Stock Purchase Agreement), together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto or delivered in connection herewith or
therewith, embody the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and, except in the case of
fraud, supersede

29



--------------------------------------------------------------------------------



 



and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.
     Section 5.13. Successors and Assigns. Except as expressly provided in and
in accordance with Section 3.2, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other parties (which, in the case of the
Company’s consent, shall require approval of a majority of the Directors), and
any attempt to make any such assignment without such consent shall be null and
void; provided that a Principal Shareholder shall be entitled to assign or
partially assign (for partial Transfers) its rights related to the shares of
Company Common Stock it Transfers to any Affiliate Transferee of such shares of
Company Common Stock, in accordance with Section 3.2. Subject to the foregoing,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by, the parties and their respective successors (including any executor or
administrator of a party’s estate) and permitted assigns.
     Section 5.14. Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
     Section 5.15. Remedies.
     (a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to, and without limiting, any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.
     (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
     Section 5.16. Notices. All notices and other communications hereunder shall
be in writing and shall be addressed as follows (or at such other address for a
party as shall be specified by like notice):
If to the Company:
TTM Technologies, Inc.
2630 South Harbor Blvd.
Santa Ana, California 92704
Telephone: (714) 327-3048
Facsimile: (714) 432-7234
Email: kalder@ttmtech.com
Attention: Kent Alder

30



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
2375 East Camelback Road
Suite 700
Phoenix, Arizona 85016
Telephone: (602) 445-8000
Facsimile: (602) 445-8100
E-mail: blaneyb@gtlaw.com
Attention: Brian Blaney, Esq.
and
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, New York 10166
Telephone: (212) 801-9200
Facsimile: (212) 801-6400
E-mail: neimethc@gtlaw.com
             marsicoa@gtlaw.com
Attention: Clifford E. Neimeth, Esq.
                    Anthony J. Marsico, Esq.
If to the Mr. Tang and/or the Principal Shareholders:
Mr. Tang Hsiang Chien
Flat B, 6th Floor,
20 Fa Po Street,
Yau Yat Chuen, Kowloon,
Hong Kong
Telecopy: +852-2660-1908
Email: vivien.lee@meadvillegroup.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom
42/F, Edinburgh Tower
The Landmark
15 Queen’s Road Central
Hong Kong
Telephone: +852-3740-4703
Facsimile: +852-3740-4727
E-mail: jonathan.stone@skadden.com
Attention: Jonathan Stone, Esq.

31



--------------------------------------------------------------------------------



 



If to the Tang Siblings:
Mr. Tang Chung Yen, Tom
House 58, Sunderland,
1 Hereford Road,
Kowloon Tong, Kowloon,
Hong Kong
Telecopy: +852-2660-1908
E-mail: tom.tang@meadvillegroup.com
Ms. Tang Ying Ming, Mai
Flat B, 6th Floor, 20 Fa Po Street,
Yau Yat Chuen, Kowloon,
Hong Kong
Telecopy: +852-2660-1908
E-mail: mai.tang@meadvillegroup.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom
42/F, Edinburgh Tower
The Landmark
15 Queen’s Road Central
Hong Kong
Telephone: +852-3740-4703
Facsimile: +852-3740-4727
E-mail: jonathan.stone@skadden.com
Attention: Jonathan Stone, Esq.
All such notices or communications shall be deemed to have been delivered and
received: (a) if delivered in person, on the day of such delivery, (b) if by
facsimile, on the day on which such facsimile was sent; provided, that an
appropriate electronic confirmation or answerback is received, or (c) if by a
recognized next day courier service, on the first Business Day following the
date of dispatch. Each notice, written communication, certificate, instrument
and other document required to be delivered under this Agreement shall be in the
English language, except to the extent that such notice, written communication,
certificate, instrument and other document is required by Applicable Law to be
in a language other than English.
     Section 5.17. Governing Law. THIS AGREEMENT, THE LEGAL RELATIONSHIP BETWEEN
THE PARTIES AND THE ADJUDICATION AND THE ENFORCEMENT HEREOF AND THEREOF, SHALL
BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL,
SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED WHOLLY WITHIN

32



--------------------------------------------------------------------------------



 



THAT JURISDICTION, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW RULES AND
PRINCIPLES THEREOF.
     Section 5.18. Consent to Jurisdiction.
     (a) Each party to this Agreement, by its execution hereof, hereby:
          (i) irrevocably and unconditionally submits to the exclusive
jurisdiction in the Court of Chancery of the State of Delaware or any federal
court of the United States located in the State of Delaware, for the purpose of
any and all actions, suits or proceedings arising in whole or in part out of,
related to, based upon or in connection with this Agreement or the subject
matter hereof;
          (ii) waives to the extent not prohibited by Applicable Law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and
          (iii) agrees not to commence any such action other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action to any court
other than one of the above-named courts whether on the grounds of forum non
conveniens or otherwise.
     (b) The Principal Shareholders hereby irrevocably and unconditionally
designate, appoint, and empower The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801, as their respective
designee, appointee and agent to receive, accept and acknowledge for and on
their behalf service of any and all legal process, summons, notices and
documents that may be served in any action, suit or proceeding brought against
the Principal Shareholders in any such United States federal or state court with
respect to their obligations, liabilities or any other matter arising out of or
in connection with this Agreement and that may be made on such designee,
appointee and agent in accordance with legal procedures prescribed for such
courts. If for any reason such designee, appointee and agent hereunder shall
cease to be available to act as such, the Principal Shareholders agree to
designate a new designee, appointee and agent in the State of Delaware on the
terms and for the purposes of this Section 5.18 reasonably satisfactory to the
Company. The Principal Shareholders further hereby irrevocably consent and agree
to the service of any and all legal process, summons, notices and documents in
any such action, suit or proceeding against the Principal Shareholders by
serving a copy thereof upon the relevant agent for service of process referred
to in this Section 5.18 (whether or not the appointment of such agent shall for
any reason prove to be ineffective or such agent shall accept or acknowledge
such service) or by sending copies thereof by a recognized next day courier
service to the Principal Shareholders, as applicable, at their address specified
in or designated pursuant to this Agreement. The Principal Shareholders agree
that the failure of any such designee, appointee and agent to give any notice of
such service to

33



--------------------------------------------------------------------------------



 



them shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon.
     Section 5.19. Shareholder Capacity. Each Principal Shareholder executes
this Agreement solely in its capacity as a shareholder of the Company, and
nothing in this Agreement shall limit or restrict any Principal Shareholder or
any of its Affiliates who is or becomes during the term hereof a member of the
Board, or a member of the board of directors of Asian Holdco or any Asian PCB
Entity, from acting, omitting to act or refraining from taking any action,
solely in such Person’s capacity as a member of the Board, or a member of the
board of directors of Asian Holdco or any Asian PCB Entity, in each case,
consistent with his fiduciary duties in such capacity under Applicable Law.
     Section 5.20. Methodology for Calculations. For purposes of calculating the
Total Voting Power and the total outstanding Voting Securities Beneficially
Owned by any Person as of any date, any shares of Capital Stock of the Company,
Company Common Stock or Voting Securities (i) held in the Company’s treasury or
belonging to any subsidiaries of the Company which are not entitled to be voted
or counted for purposes of determining the presence of a quorum pursuant to
Section 160(c) of the DGCL or (ii) issued pursuant to a plan or trust or similar
Buyer Benefit and Compensation Arrangement in respect of which voting is
controlled by the Company or any of its Subsidiaries, shall be disregarded.
     Section 5.21. Further Assurances.
     (a) Following the Closing Date, upon the reasonable request of any party or
parties hereto, the other parties hereto, as the case may be, agree to promptly
execute and deliver such further instruments of assignment, transfer,
conveyance, endorsement, direction or authorization and other documents as may
be requested to effectuate the purposes of this Agreement.
     (b) In the event of any inconsistency between the provisions of this
Agreement and the Certificate of Incorporation and Bylaws of the Company or any
Organizational Documents of any of Asian Holdco, the Asian PCB Entities or
Subsidiaries of Asian Holdco, the provisions of this Agreement shall prevail as
between the parties only, who hereby undertake to take such steps as may be
necessary or desirable to amend the Certificate of Incorporation and Bylaws of
the Company or any Organizational Documents of any of Asian Holdco, the Asian
PCB Entities or Subsidiaries of Asian Holdco, as applicable, to remove such
conflict to the fullest extent permitted by Applicable Law.
     (c) Notwithstanding anything to the contrary in this Agreement, for as long
as the Parties are subject to the Special Security Agreement, nothing in this
Agreement shall permit or require any of the Parties to act in a manner which
contravenes or violates the Special Security Agreement.

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Shareholders
Agreement as of the date first written above.

            TTM TECHNOLOGIES, INC.
      By:   /s/ Kenton K. Alder         Name:   Kenton K. Alder        Title:  
Pres. and CEO        MEADVILLE HOLDINGS LIMITED
      By:   /s/ Tang Chung Yen, Tom         Name:   Tang Chung Yen, Tom       
Title:   Director        SU SIH (BVI) LIMITED
      By:   /s/ Tang Ying Ming, Mai         Name:   Tang Ying Ming, Mai       
Title:   Director              /s/ Tang Hsiang Chien       TANG HSIANG CHIEN   
                /s/ Tang Chung Yen, Tom       TANG CHUNG YEN, TOM (solely for
the purposes of
Sections 2.1(g), 2.2(a),  2.2(e), 2.3, 5.1, 5.2, 5.3, 5.7, 5.10, 5.18 and 5.21) 
            /s/ Tang Ying Ming, Mai       TANG YING MING, MAI (solely for the
purposes of
Sections 2.1(g), 2.2(a),  2.2(e), 2.3, 5.1, 5.2, 5.3, 5.7, 5.10, 5.18 and 5.21) 
   

